The opinion of the Court was deliverd by
Mr. Justice Gary.
At the June, 1896, term of the Court of General Sessions for Darlington County, his Honor, Judge Buchanan, in granting what is known as the “general orders,” required certain things to be done by the appellant, as will appear by reference to sections 7 and 8 set out in the Brief, and which, together with the exceptions, will be incorporated in the report of the case.
*281The following are the provisions of the Revised Statutes in regard to the official bonds of county officers: “Section 508. * * * The official bonds of all county officers must be examined and approved or disapproved by the county board of commissioners, except their own bonds, which must be examined and approved or disapproved by the clerk of the court or the attorney general. In all cases in which the county board of commissioners refuse to approve the bond of any county officer, such officers may refer the same to the attorney general, and- if approved by him, after hearing evidence, they shall be accepted by the county board of commissioners. Section 509. The bonds of all public officers of the State shall, before they are accepted or recorded, be examined by the attorney general or one of the solicitors, who must certify in writing, upon the bond, that he approves the form and execution thereof; when so examined, approved, certified, and recorded, the bond shall be deposited in the office of the treasurer of the State of South Carolina. Section 510. Every county officer elected or appointed, who is required to give bond for the faithful performance of the duties of his office, shall, within thirty days after notification, have his said bond recorded in the office of the register of mesne conveyances for the county in which such officer resides. * * * Section 512. It shall be the duty of the county board of commissioners in each and every county in the State to make an annual examination into the sufficiency of all the county officers’ bonds within their respective counties, and within ten days thereafter report to the comptroller general, to be laid before the State board for its action according to law any that may in their judgment be insufficient. Section 516. When any officer shall be required to execute a new bond, with security, as provided for in the preceding sections, he shall proceed forthwith to execute such new bond, and submit the same for approval to the officer or officers authorized by law to approve the same; and if- he shall fail or neglect to execute and submit such new bond, or fail to execute *282and submit a bond satisfactory to the officer or officers authorized to approve the same, within thirty days after having been required so to do, the said officer or officers, as the case may be, shall forthwith report to the governor of the State that such officer has been duly required, under the provisions of this and the preceding sections, to furnish a new bond, and that he has failed so to do; and upon being so informed, and upon receiving a certified copy of all the papers relative to the case, it shall be the duty of the governor, by public proclamation forthwith, to declare the office held by such defaulting officer vacant, and such office so made vacant shall be filled in the manner now provided by law.” The remedy provided by the preceding sections is exclusive, and as his Honor’s order is inconsistent with such remedy, it must be reversed to that extent.
It is the judgment of this Court, that the order of the Circuit Court be reversed, except in so far as it required notice to be given of the action of the grand jury.